Citation Nr: 0938880	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  07-40 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for posttraumatic stress disorder (PTSD) from July 
31, 2002 through June 30, 2004.  

2.  Entitlement to service connection for coronary artery 
disease, to include as secondary to the Veteran's service-
connected PTSD.  



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 




INTRODUCTION

The Veteran had active service from May 1966 to April 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Jackson, Mississippi, denying the Veteran's claim of service 
connection for coronary artery disease.  

The Veteran requested a hearing before a Travel Board Member 
in December 2007.  However, VA received written notice from 
the Veteran in July 2009 expressing his desire to withdraw 
his request for a hearing.  


FINDINGS OF FACT

1.  Prior to June 30, 2004, the Veteran's PTSD was manifested 
by occupational and social impairment, depressed mood, 
anxiety, nightmares, chronic sleep impairment, and feelings 
of guilt; it was not manifested by impaired speech, panic 
attacks more than once a week, impaired memory, judgment, or 
abstract thinking, suicidal ideation, or an inability to 
establish and maintain effective relationships.  

2.  The preponderance of the evidence demonstrates that the 
Veteran's coronary artery disease is not secondary to his 
service-connected posttraumatic stress disorder.  

3.  The Veteran's coronary artery disease did not manifest 
during, or as a result of, his active military service.  




CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 30 percent, prior to June 30, 2004, for PTSD have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2009).  

2.  The criteria for establishing entitlement to service 
connection for coronary artery disease, to include as 
secondary to posttraumatic stress disorder, have not been 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303, 3.102, 3.303, 3.307, 
3.309, 3.310 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify 

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the failure to 
provide pre-adjudicative notice of any of the necessary duty 
to notify elements was presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required 
to show that that the error did not affect the essential 
fairness of the adjudication, and that to make such a showing 
the VA had to demonstrate that the defect was cured by actual 
knowledge on the claimant's part or that a benefit could not 
have been awarded as a matter of law.  Id.  However, the 
United States Supreme Court (Supreme Court) recently held 
this framework to be inconsistent with the statutory 
requirement that the CAVC take "due account of the rule of 
prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki 
v. Sanders, 2009 WL 1045952 (U.S.).  In reversing the Federal 
Circuit's decision, the Supreme Court held that the burden is 
on the claimant to show that prejudice resulted from the 
error, rather than on VA to rebut a presumed prejudice.  Id.

The Veteran's claim of entitlement to an initial disability 
rating in excess of 30 percent for his service-connected PTSD 
arises from his disagreement with the initial evaluation 
following the grant of service connection.  Courts have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 
22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  Therefore, no further notice is required 
for this claim.  

Regarding the Veteran's claim of service connection, the duty 
to notify was satisfied by way of a letter sent to the 
Veteran in February 2006 that addressed the notice elements 
and was sent prior to the initial RO decision in this matter.  
The letter informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  While the Veteran was not provided 
with the Dingess requirements (specifically, how disability 
ratings and effective dates are assigned), because the claim 
is being denied, any question as to the appropriate 
disability rating or effective date is moot, and there can be 
no failure-to-notify prejudice to the Veteran.  See 
Dingess/Hartman, 19 Vet. App. at 484. 

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, the Veteran was afforded a VA 
examination in July 2004 and a VA medical examiner provided 
an opinion in April 2006, and VA has obtained these records 
as well as the records of the Veteran's outpatient treatment 
with VA.  Copies of the Veteran's private medical records 
have also been incorporated into the claims file.  
Significantly, neither the Veteran nor his representative has 
identified any additional existing evidence that is necessary 
for a fair adjudication of the claim that has not yet been 
obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  



Increased Initial Disability Rating for PTSD

Relevant Laws and Regulations

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings will be applied, the higher rating will be 
assigned if the disability picture more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2008).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2008).  As such, the Board has considered all of 
the evidence of record.  However, the most probative evidence 
of the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court 
noted that where, as here, the question for consideration is 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of a "staged rating" 
is required.  See Fenderson, 12 Vet. App. at 126 (1999).  

The General Rating Formula for Mental Disorders, including 
Diagnostic Code 9411, at 38 C.F.R. § 4.130 provides the 
following ratings for psychiatric disabilities.  A 30 percent 
evaluation is provided for occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behaviour, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130.  

A 50 percent rating is warranted if it is productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.  

A 100 percent rating contemplates total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behaviour; 
persistent danger of hurting self or others; intermittent 
ability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  Id.  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV)).  

Scores ranging from 41 to 50 illustrate serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning.  

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  See 38 C.F.R. § 4.130 
(noting and incorporating by reference VA's adoption of the 
DMS-IV for rating purposes).  

Facts and Analysis

The Veteran contends that he is entitled to an initial 
disability rating in excess of 30 percent for his service-
connected PTSD, prior to June 30, 2004.  However, as outlined 
below, the preponderance of the evidence of record 
demonstrates that the Veteran is not entitled to an initial 
disability in excess of 30 percent, prior to June 30, 2004.  

For historical purposes, the Veteran was granted service 
connection for PTSD in a June 2003 rating decision.  A 
disability rating of 10 percent was assigned per Diagnostic 
Code 9411, effective as of July 31, 2002.  The Veteran's 
initial disability rating was increased to 30 percent in a 
November 2003 rating decision.  The Veteran appealed this 
rating to the Board in April 2004.  During the pendency of 
the Veteran's claim, his disability rating was increased to 
100 percent in a February 2006 rating decision, effective as 
of June 30, 2004.  Therefore, the issue remaining before the 
Board is whether the Veteran is entitled to a disability 
rating in excess of 30 percent from July 2002 through June 
2004.  

The record reflects that the Veteran sought treatment for his 
PTSD with VA as early as February 2002.  According to a 
February 2002 mental health note, the Veteran's speech was 
clear and his tone was soft.  His affect and mood were noted 
to be slightly anxious.  The examining psychiatrist also 
indicated that the Veteran suffered from insomnia, 
nightmares, night sweats and flashbacks.  The Veteran 
reported living with his wife and not working, and he denied 
suicidal or homicidal ideations or hallucinations.  Similar 
symptoms were noted during outpatient mental health treatment 
in March 2002, but it was noted that the Veteran's medication 
was helping with his insomnia.  

The Veteran was afforded a VA mental health examination in 
April 2003.  The Veteran reported feeling edgy, worrisome and 
nervous.  He described having nightmares and flashbacks with 
an inability to sleep more than one or two hours at a time.  
The examiner noted that the Veteran was well groomed and 
casually dressed and that he was cooperative and friendly.  
The examiner felt the Veteran was happy at the start of the 
interview, but as they discussed the Veteran's situation, he 
became emotional, anxious, and distraught.  

The examiner concluded that the Veteran's speech was 
spontaneous, clear, coherent, relevant and logical.  His mood 
was found to be anxious.  There was no evidence of a thought 
disorder, delusions, or hallucinations.  His eye contact was 
noted to be good and he was found to be alert and oriented in 
all spheres.  His memory, insight and judgment were all found 
to be intact.  However, the Veteran did report having 
feelings of guilt, nightmares, and flashbacks.  He also 
described entertaining suicidal thoughts from 1968 to 1985, 
but said he was presently free of such ideations.  The 
examiner diagnosed the Veteran with moderate PTSD and 
assigned a GAF score of 58, which is illustrative of moderate 
difficulty in social, occupational, or school functioning.  

Based on the above evidence, the Board concludes that the 
Veteran is not entitled to a disability rating in excess of 
30 percent prior to June 30, 2004.  As already noted, a 50 
percent disability rating is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.149.  

According to the Veteran's April 2003 VA examination, the 
Veteran had normal speech and no impairment of memory.  The 
Veteran described waking up at night with nightmares and 
night sweats, but there was no mention of panic attacks 
occurring more than once a week.  His insight and judgment 
were also noted to be intact, and there was no evidence to 
suggest that he had difficulty in understanding complex 
commands.  In fact, the examiner noted that the Veteran was 
competent to handle his finances and that he was oriented to 
time, place and person.  The Veteran also denied suicidal or 
homicidal ideations, delusions, or hallucinations.  
Therefore, the medical evidence of record demonstrates that 
the Veteran did not meet the criteria for a higher disability 
rating at this time.  

The Board notes that VA received a statement from the Veteran 
in April 2004.  According to the Veteran, he felt he was 
entitled to a 70 percent disability rating, because he had 
occupational and social impairment with deficiencies in areas 
of work, family relations, judgment, thinking and mood.  He 
also reported having suicidal ideations and near continuous 
panic and depression.  Finally, he indicated that he felt he 
had unprovoked irritability, difficulty in adapting to 
stressful circumstances, and difficulty in establishing and 
maintaining effective relationships.  

The Board has considered this evidence, but does not find 
that it to warrant a higher disability rating prior to June 
30, 2004.  Essentially, the Veteran recited the language of 
the rating criteria from 38 C.F.R. § 4.149.  The mere 
recitation of the Diagnostic Code does not establish that a 
higher disability rating was warranted at this time.  There 
is no medical or lay evidence of record at this time 
suggesting that the Veteran did in fact endorse these 
symptoms.  In fact, the most recent medical evidence of 
record, prior to the Veteran's July 2004 VA examination, 
specifically indicated that the Veteran had not had suicidal 
ideations since 1985.  Therefore, the record does not contain 
medical evidence in support of these claims.  

Additionally, the Veteran is not competent, as a lay person, 
to opine on matters requiring medical knowledge.  Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder)).  In 
the present case, the Veteran is essentially offering a 
medical opinion that he suffered from occupational and social 
impairment as a result of certain psychiatric symptoms.  This 
is a medical conclusion that is outside the expertise of the 
Veteran.  Therefore, this opinion is of no probative value, 
and the Board finds that the competent medical evidence of 
record demonstrates that the Veteran's symptomatology is 
better characterized as 30 percent disabling prior to June 
30, 2004.  

As a final matter, as this issue deals with the rating 
assigned following the original claim for service connection, 
consideration has been given to the question of whether the 
application of staged ratings as enunciated by the Court, in 
the case of Fenderson v. West, would be in order.  See 12 
Vet. App. 119 (1999).  However, as discussed above, the 
evidence of record demonstrates that the Veteran's 
symptomatology was no more than 30 percent disabling from 
July 2002 through June 2004.  As such, staged ratings are not 
warranted for this time period.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to an initial disability rating in excess of 30 percent for 
his service-connected PTSD must be denied.

Service Connection for Coronary Artery Disease

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a Veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and a chronic disorder, such as cardiovascular disease, 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309 (2008).  

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Also, any increase 
in severity of a nonservice-connected disease or injury that 
is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  See 
38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 
522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  An appellant's own conclusion, stated in support of 
his claim, that his present disability is secondary to his 
service-connected disability is not competent evidence as to 
the issue of medical causation.  See 38 C.F.R. § 3.159 
(2008); see also Grivois v. Brown, 6 Vet. App. 136 (1994).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Facts and Analysis

The Veteran contends that he is entitled to service 
connection for coronary artery disease.  Specifically, the 
Veteran contends that this disability arose as a result of 
his service-connected PTSD.  However, as outlined below, the 
preponderance of the evidence demonstrates that the Veteran 
is not entitled to service connection for coronary artery 
disease, to include as secondary to his PTSD.  

As discussed in the previous section, the Veteran is service-
connected for PTSD which is rated as 100 percent disabling, 
effective as of June 30, 2004.  Therefore, the Board is not 
disputing that the Veteran has a present diagnosis of PTSD.  
Likewise, the Veteran clearly has a present diagnosis of 
coronary artery disease.  According to a June 2004 private 
treatment record, the Veteran had a diagnosis of 
hyperlipidemia and coronary artery disease.  It was also 
noted that he had a history of coronary artery bypass surgery 
in 2001.  

However, while the evidence of record demonstrates that the 
Veteran has current diagnoses of PTSD and coronary artery 
disease, the evidence does not suggest that the two 
conditions are related.  

The Veteran's claims file was reviewed by a VA medical 
examiner in April 2006.  The examiner noted that the Veteran 
had been diagnosed with three-vessel coronary artery disease 
and hyperlipidemia.  The Veteran's history included a 
coronary artery bypass in 2001 and a cardiac catheterization 
in June 2004.  There was also evidence of ischemia involving 
the proximal circumflex involving the second obtuse marginal.  
The examiner also noted reviewing a posting from the Center 
for the Advancement of Health from November 1999 that 
indicated that while psychological stress may result in heart 
disease, this association had only been established in 
animals and was difficult to establish in human studies.  The 
examiner also noted reviewing a study from January 2000 that 
indicated that it was premature to draw a conclusion 
regarding the relationship of PTSD to cardiovascular 
disorders.  After reviewing the Veteran's claims file, and 
the evidence published regarding the unknown relationship 
between PTSD and cardiovascular disorders, the examiner 
concluded that an opinion as to whether it was at least as 
likely as not that the Veteran's coronary artery disease was 
secondary to PTSD could not be offered.  The examiner found 
the relationship between these disorders to be inconclusive 
at this time.  

The Veteran submitted an opinion dated June 2005 by a private 
physician with the initials K.R.  According to Dr. R, the 
Veteran's PTSD was "clearly" a risk factor for the 
Veteran's coronary artery disease, especially since the 
Veteran did not have a family history of heart disease.  Dr. 
R opined that the Veteran's coronary artery disease was 
secondary to his PTSD.  However, Dr. R did not provide any 
rationale for this opinion, aside from noting that the 
Veteran did not have a family history of heart disease.  Dr. 
R did not mention reviewing the Veteran's claims file and he 
provided no basis for his assertion that a relationship 
between PTSD and coronary artery disease could be "clearly" 
established.  In addition, Dr. R appears to have relied 
solely on the fact that the Veteran did not have a family 
history of coronary artery disease.  Dr. R did not discuss 
the presence or absence of any other risk factor in the 
Veteran's life.  

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  
The Court has held that the value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  In 
the present case, the VA examiner of April 2006 reviewed and 
discussed the Veteran's medical history.  The examiner also 
noted reviewing studies performed by organizations such as 
the Center for the Advancement of Health that had not found a 
link between PTSD and coronary artery disease.  Dr. R, on the 
other hand, simply stated that the two conditions were 
related without citing any evidence or rationale in support 
of this claim.  As such, the Board finds the opinion of the 
April 2006 VA examiner to be more credible in this case.  

Based on the above evidence, the Board concludes that the 
Veteran's coronary artery disease is not secondary to his 
service-connected PTSD.  The record contains no credible 
medical evidence suggesting that there is a link between the 
Veteran's PTSD and his coronary artery disease.  According to 
the April 2006 VA examiner, who was the only medical examiner 
of record who noted reviewing the Veteran's medical history, 
an opinion could not be provided linking the Veteran's 
coronary artery disease to his PTSD.  The Board cannot make 
its own independent medical determinations and it must rely 
upon the competent medical evidence of record in making its 
decision.  Evans, 12 Vet. App. at 30; see also Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Since there is no 
reliable etiological opinion of record, the Board finds that 
the preponderance of the evidence demonstrates that the 
Veteran is not entitled to service connection for coronary 
artery disease as secondary to his service-connected PTSD.  

The Board recognizes that the Veteran believes his coronary 
artery disease arose as a result of his PTSD.  However, as a 
layperson, the Veteran is not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  Therefore, the Veteran's opinion 
etiologically linking his coronary artery disease to his 
service-connected PTSD is of no probative value.  

While the Veteran has asserted that his coronary artery 
disease is secondary to his service-connected PTSD, the Board 
has also considered whether service connection may be 
established on a direct basis to afford the Veteran all 
possible avenues of recovery.  In order for a claim to be 
granted on a direct basis, there must be competent evidence 
of a current disability (established by medical diagnosis); 
of incurrence or aggravation of a disease or injury in 
service (established by lay or medical evidence); and of a 
nexus between the in-service injury or disease and the 
current disability (established by medical evidence).  See 
generally, Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom.; Epps v. West, 18 S.Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.

The Veteran's service treatment records do not demonstrate 
that he was diagnosed with a chronic disorder of the 
cardiovascular system during military service.  According to 
the Veteran's April 1968 separation examination, his heart, 
lungs and chest were normal at the time of separation.  The 
Veteran also indicated in his report of medical history 
associated with this examination that he did not then, nor 
had he ever, suffered from shortness of breath, pain or 
pressure in his chest, or palpitations or a pounding heart.  
Therefore, the Veteran's service treatment records 
demonstrate that the Veteran was not diagnosed with a chronic 
disorder of the cardiovascular system during his active 
military service.  

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
However, medical evidence must relate this chronic 
symptomatology to the Veteran's present condition.  See id.  

The Veteran's post-service medical records do not demonstrate 
that the Veteran has suffered from chronic symptomatology of 
a cardiovascular disorder since separation from military 
service.  According to a June 1969 VA examination, the 
Veteran had good heart sounds with a normal sinus rhythm.  No 
disorder of the heart or cardiovascular system was noted at 
this time.  In fact, the first post-service evidence of a 
cardiovascular disorder are the references made to the 
Veteran's coronary bypass surgery of 2001.  Furthermore, the 
Veteran has not indicated that he has suffered from cardiac 
symptomatology since his separation from military service.  

When considering whether or not to grant a claim for service 
connection, the Board may take into consideration the passage 
of a lengthy period of time in which the Veteran did not 
complain of the disorder at issue.  See Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence).  In this 
case, the absence of medical evidence of treatment for a 
cardiovascular disorder, to include coronary artery disease, 
for approximately 33 years after separation from service 
tends to establish that the Veteran's symptoms have not 
existed since military service.

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for coronary artery disease, to include 
as secondary to PTSD, must be denied.




ORDER

A disability evaluation higher than 30 percent, for service-
connected PTSD prior to June 30, 2004 is denied. 

Entitlement to service connection for coronary artery 
disease, to include as secondary to PTSD, is denied.  



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


